Title: General Orders, 18 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Octobr 18th 1776.
Stamford.France.


As the Brigades of the Army now move at such distance from each other, that a punctual attendance, at Head-Quarters, for Orders, cannot be expected—One Brigade Major from each Major General’s division, is to attend, as early in the day as he can—the several Brigade Majors, or Adjutants who act as such, are to attend him at a stated hour, and then distribute the Orders through the several Brigades, and Regiments, as fast as possible.
